Termination Agreement


The undersigned parties hereby agree that the Put Option Agreement (the “Put
Agreement”) dated as of October 30, 2009 by and among Bernard Kravitz, Central
Mega Limited and Dionics, Inc. is hereby terminated with immediate effect and
none of the parties shall have any further responsibility or liability
thereunder.


This Agreement shall inure to the benefits of and be binding upon the parties
hereto and their respective successors and assigns. This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall constitute a single agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the 29th day of June, 2012.
 

  /s/ Bernard Kravitz     BERNARD KRAVITZ          

 

 
CENTRAL MEGA LIMITED
           
By:
/s/ Jeff Teng     Name : Jeff Teng     Title:  President           

 

 
DIONICS, INC.
           
By:
/s/ Bernard Kravitz     Name : Bernard Kravitz     Title:  President           

 